Title: From John Adams to Armistead Smith, 28 June 1798
From: Adams, John
To: Smith, Armistead,Paterson, John



To the Citizens of Mathews the County of Mathews in VirginiaGentlemen
Philadelphia June 28 1798


Your unanimous Resolutions of the 12 of June have been communicated to me by Mr Evans your Representatives in Congress.
I thank you for your determination, that, whenever You shall find an Attack made on your national honor Character and respectability, your Country may rest assured, that to rescue America from public Odium and in defence of your Lives, Liberty and Property, You will again risque those dear and valuable Blessings.+

John Adams+With you I cherrish the hope, that every Act of the Executive Government, will warrant your warmest Wishes and Prayers for the success of their Measures.